 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       William A Bryant,
 7                                                          No. 3:19-cv-05295-RBL-DWC
 8                                    Petitioner,
              v.                                            ORDER ADOPTING REPORT AND
 9                                                          RECOMMENDATION
       Jeffrey A. Uttecht,
10                                    Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)     The Court adopts the Report and Recommendation.
16
            (2)     Petitioner’s federal habeas Petition is dismissed without prejudice. Petitioner’s
17                  Motion Requesting the Court Rule on the Petition (“Motion to Rule on the
                    Petition”) (Dkt. 10) is denied as moot without prejudice.
18
            (3)     A certificate of appealability is denied in this case.
19

20          (4)     The Clerk is directed to send copies of this Order to Petitioner, counsel for
                    Respondent, and to the Hon. David W. Christel.
21

22          DATED this 6th day of September, 2019.
23

24

25
                                                            A
                                                            Ronald B. Leighton
                                                            United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
